office_of_chief_counsel internal_revenue_service memorandum number release date cc tege et1 svboominathan preno-114614-10 uilc date june to dean a o'brien employment_tax team manager office name from paul j carlino senior technician reviewer employment_tax branch tax exempt government entities subject application of employment_taxes to work performed by a nonresident_alien employee on the outer_continental_shelf this memorandum responds to your request for advice in connection with the internal revenue service’s large and mid-size business division’s directive lmsb-04- date industry director’s directive - united_states outer_continental_shelf activity this advice may not be used or cited as precedent issue whether remuneration for services performed by nonresident_alien nra employees on structures permanently or temporarily attached to the outer_continental_shelf ocs of the united_states or on vessels or other devices engaged in activities related to the exploration for or exploitation of natural_resources on the ocs is subject_to the income_tax_withholding federal_insurance_contributions_act fica and federal_unemployment_tax_act futa provisions of the internal_revenue_code code conclusion generally services performed by nra employees on structures permanently or temporarily attached to the ocs or on vessels or other devices engaged in activities related to the exploration for or exploitation of natural_resources on the ocs are performed within the united_states thus remuneration for such services is subject_to preno-114614-10 income_tax_withholding fica and futa however the facts and circumstances will determine the correct amount of tax if any in each particular case facts the following is a generic description of typical facts however the resolution of any case must be based on the facts of that particular case a foreign_corporation engages in activities related to the exploration for or exploitation of natural_resources on the u s ocs in the gulf of mexico the foreign_corporation employs nra employees on structures temporarily or permanently attached to the ocs for the purpose of exploring for or producing natural_resources the foreign_corporation also employs nra employees on vessels or other devices that engage in activities related to the exploration for or exploitation of natural_resources on the ocs or that transport supplies and personnel between locations on the ocs or between united_states ports and locations on the ocs law and analysi sec_1 application of income_tax_withholding a taxation of effectively_connected_income compensation of nras sec_871 b provides that a nra engaged in a trade_or_business in the united_states during the taxable_year is subject_to u s federal_income_tax on income that is effectively connected with the conduct_of_a_trade_or_business within the united_states sec_864 provides that the term trade_or_business_within_the_united_states includes the performance of personal services within the united_states at any time during the taxable_year such term however does not include the performance of personal services for a foreign_person not engaged_in_a_trade_or_business_within_the_united_states by a nra temporarily present in the united_states for a period or periods not exceeding a total of days during the taxable_year and whose compensation_for such services does not exceed in the aggregate dollar_figure the business visitor exception see sec_1_864-2 if the nra meets a similar rule the compensation of the nra will not be compensation from within the united_states see sec_861 and sec_1_861-4 as a general_rule the term day means a calendar day during any portion of which the nra individual is physically present in the united_states see sec_1_864-2 and sec_1_861-4 sec_861 states that compensation_for labor or personal services performed within the united_states generally is income_from_sources_within_the_united_states sec_862 provides that compensation_for labor or personal services performed all section references are to the internal_revenue_code_of_1986 or the regulations promulgated thereunder unless otherwise noted preno-114614-10 without the united_states is income_from_sources_without_the_united_states see sec_1_861-4 for rules for sourcing of compensation of an individual who is an employee for labor or personal services performed partly within and partly without the united_states sec_7701 defines united_states to mean when used in a geographical sense only the states and the district of columbia sec_638 addressing continental_shelf_areas provides that for purposes of applying chapter of the code including sec_861 and sec_862 in the case of the performance of personal services with respect to mines oil_and_gas wells and other natural deposits the term united_states when used in a geographical sense includes the seabed and subsoil of those submarine areas which are adjacent to the territorial waters of the united_states and over which the united_states has exclusive rights in accordance with international law with respect to the exploration for and exploitation of natural_resources sec_1_638-1 provides that for purposes of applying any provision of chapter or including sec_861 sec_1441 and sec_3402 or other provisions dealing with the performance of personal services with respect to mines oil_and_gas wells and other natural deposits the term united_states when used in a geographical sense includes the seabed and subsoil of those submarine areas which are adjacent to the territorial waters of the united_states and over which the united_states has exclusive rights in accordance with international law with respect to the exploration for and exploitation of natural_resources the term continental shelf of the united_states as used in this section refers to the seabed and subsoil included in the term united_states sec_1_638-1 further clarifies that for purposes of applying sec_638 persons property or activities which are engaged in or related to the exploration for or exploitation of mines oil_and_gas wells or other natural deposits need not be physically upon connected or attached to the seabed or subsoil to be deemed to be within the united_states based on these provisions of the code and regulations nra employees who perform personal services on structures permanently or temporarily attached to the ocs or on vessels or other devices engaged in activities related to the exploration for or exploitation of natural_resources on the ocs and who do not satisfy the business visitor exception are deemed to be engaged in a u s trade_or_business in general these nra employees will not qualify for the business visitor exception since the foreign_corporation will be engaged in a u s trade_or_business based on its exploration and or exploitation activities within the ocs as a result these nra employees are subject_to u s federal_income_tax on compensation that is effectively connected with the conduct_of_a_trade_or_business within the united_states unless such compensation is exempt from federal_income_tax pursuant to an applicable income_tax treaty the text of most preno-114614-10 u s income_tax treaties currently in force can be found on the irs website at http www irs gov businesses international article id html b withholding under sec_1441 or wage withholding under sec_3402 sec_1441 and b imposes deduction and withholding of tax at the rate of percent on salaries wages compensations remunerations or other fixed or determinable annual or periodical income of nras to the extent these items of income are gross_income from united_states sources sec_1441 states that the deduction and withholding required in sec_1441 and b is also required on amounts paid as compensation_for_personal_services that are effectively connected with the conduct_of_a_trade_or_business in the united_states sec_1441 provides that compensation_for_personal_services performed by a nra individual may be exempted from withholding under regulations prescribed by the secretary sec_1_1441-4 provides that no withholding is required under sec_1441 for a payment of compensation that is subject_to_withholding under sec_3402 sec_3402 provides rules related to collection of income_tax at source on wages sec_3402 provides that every employer making payment of wages is required to deduct and withhold federal_income_tax according to tables or computational procedures prescribed by the secretary sec_3401 defines wages for the purposes of income_tax_withholding under sec_3402 as all remuneration for services performed by an employee for his employer with certain specific exceptions sec_3401 provides an exception from the definition of wages for remuneration paid for such services performed by a nra as may be designated by regulations prescribed by the secretary sec_31_3401_a_6_-1 implementing sec_3401 provides that all remuneration paid for services performed by a nra individual is subject_to_withholding under sec_3402 if such remuneration otherwise constitutes wages within the meaning of sec_31_3401_a_-1 and if such remuneration is effectively connected with the conduct_of_a_trade_or_business within the united_states sec_31_3401_a_6_-1 provides that remuneration paid to a nra individual for services performed outside the united_states is excepted from wages and hence is not subject_to_withholding sec_31_3401_a_6_-1 provides that remuneration paid for services performed within the united_states by a nra individual after date is excepted from preno-114614-10 wages and hence is not subject_to_withholding if such remuneration is or will be exempt from the income_tax imposed by chapter of the code by reason of a provision of the code or an income_tax convention to which the united_states is a party based on these provisions of the code and regulations remuneration received by nra employees for services performed on the ocs that are related to the exploration for or exploitation of natural_resources on the ocs are subject_to income_tax_withholding under sec_3402 if withholding under sec_3402 is not applicable withholding may be required under sec_1441 however if remuneration earned by a nra employee is exempt from u s federal_income_tax pursuant to an applicable income_tax treaty then such remuneration is not subject_to_withholding under sec_1441 or sec_3402 provided that the employer the withholding_agent has obtained appropriate documentation from the nra c withholding exemptions remuneration paid to a nra employee who is temporarily present within the united_states may be exempt from u s income_tax under an income_tax treaty if the nra is a resident of the treaty country and certain other requirements are satisfied such requirements typically limit the number of days the nra may be present within the united_states eg no more than days in a 12-month_period and provide that the remuneration may not be paid_by an employer who is a resident_of_the_united_states or borne by a permanent_establishment that the employer has in the united_states each case must be analyzed separately in light of the facts and the provisions of the applicable treaty if a nra employee is eligible for treaty benefits he or she must claim the benefits by providing the employer with a completed form_8233 exemption from withholding on compensation_for independent personal services and certain dependent_personal_services of a nonresident_alien_individual in the absence of a treaty exemption a nra subject_to_withholding under sec_3402 may claim withholding exemptions such as the daily personal_exemption amount on form_w-4 employee’s withholding allowance certificate sec_3402 provides that an employee receiving wages shall on any day be entitled to the withholding exemptions listed in the subparagraphs of sec_3402 sec_3402 provides that notwithstanding the provisions of sec_3402 a nra individual is entitled to only one withholding_exemption sec_31_3402_f_6_-1 states generally that a nra individual who is not a resident of canada or mexico or who is not a resident of puerto rico during the entire taxable_year is allowed under sec_3402 only one withholding_exemption we note that sec_3402 was codified by the mutual educational and cultural exchange act of p l and refers to sec_3401 and b of the internal_revenue_code of prior to amendment sec_3401 and b provided special rules for certain residents of canada mexico and puerto rico preno-114614-10 in order to receive the benefit of withholding exemptions under sec_3402 the employee must file with his employer a withholding_exemption certificate as provided in sec_3402 see sec_31_3402_f_1_-1 sec_31_3402_f_2_-1 requires the employer to request a withholding_exemption certificate from each employee if the employee fails to furnish a certificate the employer is to consider such employee as a single_person claiming no withholding exemptions sec_3402 requires the employer for purposes of applying the withholding tables prescribed by sec_3402 and c to a payment of wages to treat the employee as a single_person unless there is a withholding_exemption certificate furnished to the employer by the employee indicating the employee is married sec_31_3402_l_-1 states that for purposes of sec_3402 and sec_31 l - b related to furnishing an employer an exemption_certificate indicating marital status an employee will be considered single if either the employee or the employee’s spouse is or on any preceding day within the same calendar_year was a nra individual notice_2005_76 2005_2_cb_947 provides special rules for nra employees to use in completing the form_w-4 and for employers in determining the amount of income_tax to withhold under sec_3402 from wages paid to nra employees notice_2005_76 is effective with respect to wages paid to nra employees after date notice_2009_91 2009_48_irb_717 modifies the rules in notice_2005_76 for determining the amount of income_tax employers must withhold under sec_3402 from wages paid to nras on or after date based on these provisions of the code and regulations a nra employee who is not exempt from wage withholding under an income_tax treaty is generally only entitled to claim one withholding_exemption on form_w-4 if the nra employee does not furnish a form_w-4 to the employer the employer is required to withhold as if the nra employee was a single_person claiming no withholding exemptions application of fica and futa taxes sec_3101 and sec_3111 impose fica_taxes on employees and employers respectively fica_taxes are imposed as a percentage of wages as defined in sec_3121 and are in addition to other taxes on those wages see sec_3101 sec_3111 and sec_3121 sec_3101 relating to the employee portion of fica and c relating to the employer portion of fica provide that during any period in which there is in effect a totalization_agreement wages received by or paid to an individual shall be exempt from the taxes imposed by sec_3101 and sec_3111 to the extent that such wages are subject under such agreement exclusively to the laws applicable to the social_security system of such foreign_country under a totalization_agreement a certificate of coverage issued by one country serves as proof of exemption from social_security_taxes on the same preno-114614-10 earnings in the other country a listing of countries with which the united_states has totalization agreements can be found on the social_security administration website at http www ssa gov international agreements_overview html sec_3301 imposes the futa_tax on every employer as defined in sec_3306 equal to a certain percentage of the total wages as defined in sec_3306 paid_by the employer during the calendar_year with respect to employment as defined in sec_3306 sec_3306 defines employer for purposes of the futa as a person who pays a certain amount of wages during the calendar_year or employs at least one individual for a certain length of time during the current or preceding calendar_year an employer is subject_to futa even if not required to make contributions under a state unemployment_compensation law or if its employees are ineligible to receive benefits under the state unemployment_compensation law see revrul_75_87 1975_1_cb_325 sec_3121 defines wages for purposes of the fica as all remuneration for employment with exceptions not relevant here sec_3306 provides a similar definition of wages for purposes of the futa sec_3121 defines employment for purposes of the fica to include any service of whatever nature performed by an employee for the person employing him irrespective of the citizenship or residence of either within the united_states sec_3306 provides a similar definition of employment for purposes of the futa sec_31_3121_b_-3 provides that with respect to services performed within the united_states the place where the contract_of_service is entered into is immaterial the citizenship or residence of the employee or of the employer also is immaterial except to the extent provided in any specific exception from employment thus the employee and the employer may be citizens and residents of a foreign_country and the contract_of_service may be entered into in a foreign_country however if the employee performs services within the united_states there may be employment for fica purposes sec_31_3306_c_-2 provides a similar rule for futa sec_31_3121_b_-3 provides that services performed outside the united_states do not constitute employment for fica purposes sec_31_3306_c_-2 provides a similar rule for futa sec_3121 defines united_states for purposes of the fica when used in a geographical sense to include the commonwealth of puerto rico the virgin islands guam and american samoa sec_31_3121_e_-1 provides that for purposes of the employment_tax regulations the term united_states when used in a geographical sense means the several states including the territories of alaska and hawaii before their admission as states the district of columbia the commonwealth of puerto rico preno-114614-10 and the virgin islands sec_3306 provides a similar definition of united_states for purposes of the futa see also sec_31_3306_j_-1 the outer_continental_shelf lands act ocsla declares the policy of the united_states to be that the subsoil and the seabed of the ocs appertain to the united_states and are subject_to its jurisdiction control and power of disposition as provided in that act see ocsla sec_3 codified pincite u s c additionally sec_4 of the ocsla provides that the constitution and laws and civil and political jurisdiction of the united_states laws are extended to the subsoil and seabed of the ocs and to all artificial islands and all installations and other devices permanently or temporarily attached to the seabed which may be erected thereon for the purpose of exploring for developing or producing resources therefrom or any such installation or other device other than a ship or vessel for the purpose of transporting such resources to the same extent as if the ocs were an area of exclusive federal jurisdiction located within a state see ocsla sec_4 codified pincite u s c a the service has ruled based on sec_3 and a of the oclsa that the definition of the term united_states in sec_7701 includes the ocs to the same extent as if the ocs were an area of exclusive federal jurisdiction located within a state see revrul_86_108 1986_2_cb_175 revrul_81_257 1981_2_cb_214 revrul_77_197 1977_1_cb_344 revrul_56_505 1956_2_cb_891 revrul_86_108 provides guidance on whether services performed by nra individuals on an oil rig attached to the ocs are employment under sec_3121 the ruling concludes that services performed on an oil rig attached to the ocs are performed within the united_states and thus are employment under sec_3121 the ruling states that the same reasoning that applied in revenue rulings and to determine that the activities performed on the ocs were performed within the united_states as defined in sec_7701 for purposes of applying the air_transportation_tax under sec_4261 applied to determine that the definition of united_states in sec_3121 included the ocs and oil rigs operating on it for purposes of sec_3121 sec_3121 provides an exception from the definition of employment for purposes of the fica for service performed by an individual on or in connection with a vessel not an american_vessel if a the individual is employed on and in connection with such vessel when outside the united_states and b either i such individual is not a citizen_of_the_united_states or ii the employer is not an american_employer see also sec_31_3121_b_4_-1 sec_3306 provides a similar exception from the definition of employment for purposes of the futa the sec_3306 exception differs from the fica exception in that the residency or citizenship of the individual and the status of the employer as an american or non-american employer are not factors in determining whether the exception applies see also sec_31_3306_c_4_-1 preno-114614-10 sec_3121 defines american_vessel for purposes of the fica to mean any vessel documented or numbered under the laws of the united_states and includes any vessel which is neither documented or numbered under the laws of the united_states nor documented under the laws of any foreign_country if its crew is employed solely by one or more citizens or residents of the united_states or corporations organized under the laws of the united_states or of any state sec_3306 provides a similar definition of american_vessel for purposes of the futa sec_31_3121_b_-3 provides that a vessel includes every description of watercraft or other contrivance used as a means of transportation on water sec_31_3306_c_-2 provides a similar rule for futa sec_3121 defines an american_employer for purposes of the fica to include an employer that is an individual who is a resident_of_the_united_states a partnership if two-thirds or more of the partners are residents of the united_states or a corporation organized under the laws of the united_states or of any state sec_3306 provides a similar definition of american_employer for purposes of the futa sec_31_3121_b_4_-1 provides that the expression on or in connection with refers not only to service performed on the vessel but also to services connected with the vessel which are not actually performed on it for example shore services performed as officers or members of the crew or as employees or concessionaires of the vessel based on these provisions of the code and regulations remuneration for services performed by nra employees on structures permanently or temporarily attached to the ocs or on vessels or other devices engaged in activities related to the exploration for or exploitation of natural_resources on the ocs may be subject_to fica tax provided a totalization_agreement does not apply or the services are not excepted from the definition of employment by sec_3121 the same reasoning as applies to the fica applies to the futa with the exception that totalization agreements do not exempt employers from futa_tax this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call me or syd gernstein at if you have any further questions pursuant to sec_6110 of the internal_revenue_code this document may not be used or cited as precedent by _____________________________ paul j carlino senior technician reviewer tax exempt government entities
